 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR18-5272RAJ
11
                           Plaintiff                   ORDER TERMINATING
12                                                     DEFENDANT=S
                      v.
13                                                     PARTICIPATION IN DREAM
      JESSICA ELEN CHRISTMAN,                          PROGRAM AND DISMISSING
14                                                     CRIMINAL CHARGES BASED ON
                           Defendant.                  SUCCESSFUL COMPLETION
15                                                     OF DREAM PROGRAM
16
17         On September November 16, 2018, the Defendant entered a guilty plea to Count 1
18 of an Indictment charging her with conspiring to distribute controlled substances. Dkt.
19 No. 60. The plea was entered pursuant to a plea agreement. Dkt. No. 62. Subsequent to
20 entry of the guilty plea, the Defendant was accepted to participate in the Drug Reentry
21 Alternative Model (DREAM) program. Dkt. No. 66. The Defendant executed a contract
22 memorializing her acceptance and participation in the program. Dkt. No. 67.
23      The DREAM Executive Review Team, including the undersigned United States
24 District Judge, have determined that the Defendant has successfully complied with the
25 program requirements set forth in the DREAM contract. Having made this determination,
26 the Court hereby orders that:
27       1. Defendant’s participation in the DREAM program is terminated;
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                       UNITED STATES ATTORNEY
                                                                        700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                        SEATTLE, WASHINGTON 98101
     UNITED STATES v CHRISTMAN, CR18-5272RAJ - 1                              (206) 553-7970
1         2. On Defendant’s request, her previously entered guilty plea is withdrawn
2            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
3            finding a fair and just reason having been demonstrated by Defendant’s
4            successful completion of the DREAM program; and
5         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
6            the criminal charges filed against the Defendant in the above-captioned case
7            are dismissed with prejudice with good cause having been shown by
8            Defendant’s successful completion of the DREAM program.
9
10        DATED this 27th day of March 2020.
11
12
13
14
                                                 A
15                                               ____________________________
                                                 The Honorable Richard A. Jones
16                                               United States District Judge
17                                               Western District of Washington
                                                 DREAM Judicial Officer
18
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                      UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                       SEATTLE, WASHINGTON 98101
     UNITED STATES v CHRISTMAN, CR18-5272RAJ - 2                             (206) 553-7970
